—Order, Supreme Court, New York County (Louis York, J.), entered December 29, 1997, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment dismissing the complaint or for summary judgment on its cause of action against third-party defendants for common-law indemnification, unanimously affirmed, without costs.
Issues of fact preclude summary judgment in appellant’s favor. Such issues include whether and when appellant placed a barricade around the hole it created, whether such was a proper safety precaution, whether it was appellant who removed the barricade, and, if not, whether it was foreseeable that third-party defendants would remove it given the contract provision that the depot was to remain in operation while repairs were being made, and who directed and supervised the covering of the hole with the metal plate that flipped up and came down on plaintiffs foot when a bus passed over it. Concur — Sullivan, J. P., Ellerin, Wallach and Williams, JJ.